Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
Applicant’s claim amendments submitted on 06/21/2021 have been acknowledged.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 20 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20160365304 A1; hereinafter “Cho”) in view of Cho et al. (US 20160104665 A1; hereinafter “Cho2”)

In re Claim 1, Cho discloses a power semiconductor package (fig. 4) (Note: “semiconductor package 402 corresponds in general to semiconductor package 302, in FIGS. 3A-3D, and is viewed from a perspective corresponding to perspective lines 3D-3D, in FIG. 3C”; ¶ 0041. Therefore, references will be made to paragraphs describing both figs. 3A-3D and fig. 4) comprising: 
a lead frame 460 (¶ 0042) comprising 
a first die paddle 464; 
a second die paddle 462; 
a first end paddle 468a; and 
a second end paddle 406;
a low side field-effect transistor (FET) Q2 (430) being flipped (source and gate at the bottom side and drain at the top) and attached to the first die paddle 464, the low side FET Q2 comprising a source electrode 464 and a gate electrode 366 (¶ 0022, 0025) on a top surface (i.e., because Q2 is flipped, the bottom surface is the top surface; ¶ 0025) of the low side FET Q2;
a high side FET Q1 attached to the second die paddle 362, the high side FET Q1 comprising a source electrode 424 and a gate electrode 426 on a top surface of the high side FET (¶ 0025, 0042); 
a first metal clip 480 (¶ 0042, 0031) connecting a drain electrode 432 of the low side FET Q2 and the source electrode 424 of the high side FET Q1 to the first end paddle 468a of the lead frame; 
a second metal clip (488a-488g) (¶ 0030, 0031, 0042) mounted on the second end paddle 406 (same as 306) of the lead frame; 

an inductor assembly (470, 468b-468j) comprising
a first lead 468j connecting to the first metal clip 480; and 
468i connecting to the second metal clip (488a-488g); and 
a molding encapsulation 490 (¶ 0042, 0044) enclosing the low side FET Q2, the high side FET Q1, the first metal clip 480, the second metal clip (488a-488g), the inductor assembly (470, 468b-468j), and a majority portion of the lead frame (as best understood) 460.

Cho does not expressly disclose wherein a bottom of the inductor assembly is disposed above the low side FET and the high side FET.
In the same field of endeavor, Cho2 discloses a power semiconductor package (figs. 1, 2, 4A) wherein a bottom of the inductor assembly 460 (¶ 0045) is disposed above the low side FET Q2 and the high side FET Q1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Cho2 into Cho in order to enhance the device density of the power semiconductor package by stacking the inductor assembly over the low and high side FETs.
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the lateral arrangement of Cho to vertical arrangement of Cho2 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In re Claim 2, Cho/Cho2 discloses the power semiconductor package of claim 1.
Cho further discloses the power semiconductor package of claim 1 (fig. 4), wherein the first metal clip 480 is electrically and mechanically connected to the drain electrode 432 of the low side FET Q2 by a first conductive material 472 (¶ 0042);
wherein the first metal clip 480 is electrically and mechanically connected to the source electrode 424 of the high side FET Q1 by a second conductive material 472;
480 is electrically and mechanically connected to the first end paddle 468a of the lead frame by a third conductive material 472; and 
wherein the second metal clip (488a-488g) is electrically and mechanically connected to the second end paddle 406 of the lead frame by a fourth conductive material 472.

In re Claim 3, Cho/Cho2 discloses the power semiconductor package of claim 2.
Cho further discloses the power semiconductor package of claim 2 (fig. 4), wherein the first metal clip 480 comprises an elevated section (e.g. a section to the left of Q2 as shown in plan view of fig. 4);
wherein the first lead 468j of the inductor assembly is electrically and mechanically connected to the elevated section of the first metal clip 480 by a fifth conductive material 472; 
wherein the second metal clip (488a-488g) comprises an elevated section (e.g. a portion of the second metal clip above the magnetic material 470); and
wherein the second lead 468i of the inductor assembly is electrically and mechanically connected to the elevated section of the second metal clip (488a-488g) by a sixth conductive material 472.
Cho does not expressly disclose:
wherein a bottom surface of the fifth conductive material is directly attached to a top surface of the elevated section of the first metal clip; and 
wherein a bottom surface of the sixth conductive material is directly attached to a top surface of the elevated section of the second metal clip.
In the same field of endeavor, Cho2 discloses the power semiconductor package comprising (figs. 1, 2, 4A) wherein a bottom surface of the fifth conductive material 448 is directly attached to a top surface of the elevated section of the first metal clip 450a; and 
wherein a bottom surface of the sixth conductive material 448 is directly attached to a top surface of the elevated section of the second metal clip 450b.


In re Claim 4, Cho/Cho2 discloses the power semiconductor package of claim 3.
Cho further discloses the power semiconductor package of claim 3 (fig. 4), wherein each of the first conductive material 472, the second conductive material 472, the third conductive material 472, and the fourth conductive material 472 comprises a solder paste material (¶ 0034, 0042);
wherein a top surface of the fifth conductive material 472 is directly attached to a bottom surface of the first lead (first lead has been interpreted as 468j and 468b) of the inductor; and 
wherein a top surface of the sixth conductive material 472 is directly attached to a bottom surface of the second lead (first lead has been interpreted as 468i and 468b) of the inductor.

In re Claim 5, Cho/Cho2 discloses the power semiconductor package of claim 4.
Cho further discloses the power semiconductor package of claim 4 (fig. 4), wherein each of the fifth conductive material 472 and the sixth conductive material 472 comprises a power metallurgy material (e.g., a conductive sintered material; ¶ 0034. No specific material has been claimed to distinguish over prior art’s material).

In re Claim 7, Cho/Cho2 discloses the power semiconductor package of claim 4.
Cho further discloses the power semiconductor package of claim 4 (fig. 4), wherein each of the fifth conductive material 472 and the sixth conductive material 472 comprises an epoxy material (¶ 0034).

In re Claim 8, Cho/Cho2 discloses the power semiconductor package of claim 4.
Cho further discloses the power semiconductor package of claim 4 (fig. 4), wherein a bottom surface of the lead frame 460 is exposed from the molding encapsulation 490.

In re Claim 9, Cho/Cho2 discloses the power semiconductor package of claim 4.
Cho further discloses the power semiconductor package of claim 4 (fig. 4) further comprising an integrated circuit (IC) 340 (¶ 0024) mounted on the lead frame 460, wherein a plurality of bonding wires (342, 344) (¶ 0027) connect the IC 340 to a plurality of leads of the lead frame (e.g., electrically connect leads 366).

In re Claim 20, Cho discloses a method for fabricating a power semiconductor package (fig. 4) (Note: “semiconductor package 402 corresponds in general to semiconductor package 302, in FIGS. 3A-3D, and is viewed from a perspective corresponding to perspective lines 3D-3D, in FIG. 3C”; ¶ 0041. Therefore, references will be made to paragraphs describing both figs. 3A-3D and fig. 4), the method comprising the steps of: 
providing a lead frame 460 (¶ 0042) comprising 
a first die paddle 464; 
a second die paddle 462; 
a first end paddle 468a; and 
a second end paddle 406;
attaching a low side field-effect transistor (FET) Q2 (430) and a high side FET Q1 to the first die paddle 464, and the second die paddle 462 respectively;
connecting a drain electrode 432 of the low side FET Q2 and the source electrode 424 of the high side FET Q1 to the first end paddle 468a of the lead frame by a first metal clip 480 (¶ 0042, 0031); 
488a-488g) (¶ 0030, 0031, 0042) on the second end paddle 406 of the lead frame; 
mounting an inductor assembly (470, 468b-468j) so that a first lead 468j of the inductor assembly is connected to the first metal clip 480 and a second lead 468i of the inductor assembly is connected to the second metal clip (488a-488g); and
forming a molding encapsulation 490 (¶ 0042, 0044) enclosing the low side FET Q2, the high side FET Q1, the first metal clip 490, the second metal clip (488a-488g), the inductor assembly (470, 468b-468j), and a majority portion of the lead frame (as best understood) 460.

Cho does not expressly disclose wherein a bottom of the inductor assembly is disposed above the low side FET and the high side FET.
In the same field of endeavor, Cho2 discloses a power semiconductor package (figs. 1, 2, 4A) wherein a bottom of the inductor assembly 460 (¶ 0045) is disposed above the low side FET Q2 and the high side FET Q1.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Cho2 into Cho in order to enhance the device density of the power semiconductor package by stacking the inductor assembly over the low and high side FETs.
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the lateral arrangement of Cho to vertical arrangement of Cho2 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

In re Claim 30, Cho discloses a power semiconductor package (fig. 4) (Note: “semiconductor package 402 corresponds in general to semiconductor package 302, in FIGS. 3A-3D, and is viewed from a perspective corresponding to perspective lines 3D-3D, in FIG. 3C”; ¶ 0041. 
a lead frame 460 (¶ 0042) comprising 
a first die paddle 464; 
a second die paddle 462; 
a first end paddle 468a; and 
a second end paddle 406;
a low side field-effect transistor (FET) Q2 (430) being flipped (source and gate at the bottom side and drain at the top) and attached to the first die paddle 464, the low side FET Q2 comprising a source electrode 464 and a gate electrode 366 (¶ 0022, 0025) on a top surface (i.e., because Q2 is flipped, the bottom surface is the top surface; ¶ 0025) of the low side FET Q2;
a high side FET Q1 attached to the second die paddle 362, the high side FET Q1 comprising a source electrode 424 and a gate electrode 426 on a top surface of the high side FET (¶ 0025, 0042); 
a first metal clip 480 (¶ 0042, 0031) connecting a drain electrode 432 of the low side FET Q2 and the source electrode 424 of the high side FET Q1 to the first end paddle 468a of the lead frame; 
a second metal clip (488a-488g) (¶ 0030, 0031, 0042) mounted on the second end paddle 406 (same as 306) of the lead frame; 

an inductor assembly (470, 468b-468j) comprising
a first lead 468j connecting to the first metal clip 480; and 
a second lead 468i connecting to the second metal clip (488a-488g); and 
490 (¶ 0042, 0044) enclosing the low side FET Q2, the high side FET Q1, the first metal clip 480, the second metal clip (488a-488g), the inductor assembly (470, 468b-468j), and a majority portion of the lead frame (as best understood) 460;
wherein the first metal clip 480 comprises an elevated section (e.g. a section to the left of Q2 as shown in plan view of fig. 4); 
wherein a bottom surface of a first conductive material (portion of 468 above the elevated section) is directly attached to a top surface of the elevated section of the first metal clip; 
the second metal clip (488a-488g) comprises an elevated section (e.g. a portion of the second metal clip above the magnetic material 470).

Cho does not expressly disclose wherein a bottom of the inductor assembly is disposed above the low side FET and the high side FET and wherein a bottom surface of a second conductive material 448 is directly attached to a top surface of the elevated section of the second metal clip 450a (¶ 0044).
In the same field of endeavor, Cho2 discloses a power semiconductor package (figs. 1, 2, 4A) wherein a bottom of the inductor assembly 460 (¶ 0045) is disposed above the low side FET Q2 and the high side FET Q1 and wherein a bottom surface of a second conductive material is directly attached to a top surface of the elevated section of the second metal clip.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Cho2 into Cho in order to enhance the device density of the power semiconductor package by stacking the inductor assembly over the low and high side FETs.
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the lateral arrangement of Cho to vertical arrangement of Cho2 since it has been held to be within .


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cho2, as applied to claim 4 above and further in view of Choi et al. (US 20110159284 A1; hereinafter “Choi”).

In re Claim 6, Cho/Cho2 discloses the power semiconductor package of claim 4 outlined above.
Cho further discloses each of the fifth conductive material and the sixth conductive material (i.e, the die attach material) comprises conductive epoxy, solder, a conductive sintered material, or a diffusion bonded material (¶ 0034).
Cho does not expressly disclose the die attach material comprising an elastomer material.
In the same field of endeavor, Choi discloses a semiconductor device (fig. 3) wherein the die attach material comprising an elastomer material or epoxy material (¶ 0013, 0015, 0032-0036).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Choi into the package of Cho/Cho2 as Choi teaches elastomer material as an alternative material of epoxy material in order to effectively attach dies to the substrate (¶ 0013, 0015, 0032-0036 of Choi). Simple substitution of one known element for another to obtain predictable results is a prima facie obvious. See MPEP § 2143 I-B.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893